Citation Nr: 1605830	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed residuals, including swelling and pain in the hip, hand, and arm, claimed as caused by a shot/injection to the hip performed by VA.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1962 to October 1963, from April 1966 to March 1968, and from February 1969 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The current agency of original jurisdiction (AOJ) is the VA RO in Louisville, Kentucky.  A claim for compensation under 38 U.S.C.A.	 § 1151 for residuals as a result of a shot/injection to the hip was received in December 2008.  

In July 2012, the Board remanded the issue on appeal to afford the Veteran a Board hearing.  In November 2015, the Veteran testified at a Board videoconference hearing at the local RO in Louisville, Kentucky, before the undersigned Veterans Law Judge sitting in Washington, DC.  As will be discussed below, a written transcript of the hearing was unable to be produced.  The appeal is REMANDED to the AOJ. 


REMAND

In November 2015, the Veteran testified at a Board videoconference hearing at the local RO in Louisville, Kentucky, before the undersigned Veterans Law Judge sitting in Washington, DC.  A written transcript of the hearing was unable to be produced due to an audio malfunction.  In response to December 2015 correspondence advising him that he had the option to testify at another Board hearing before a Veterans Law Judge would decide the claim, the Veteran requested to testify at another hearing before the Board via videoconference.  See 38 C.F.R. § 20.717 (2015).  As the Veteran has requested another Board videoconference hearing, and a transcript of the November 2015 Board hearing was unable to be produced, a remand is necessary to afford the Veteran a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




